United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.A., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
IMMIGRATION & CUSTOMS
ENFORCEMENT, El Centro, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0030
Issued: May 4, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On October 3, 2019 appellant filed a timely appeal from a July 29, 2019 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The record provided to the Board includes evidence received after OWCP issued its July 29, 2019 decision.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish a diagnosed medical
condition causally related to the accepted May 20, 2019 employment incident.
FACTUAL HISTORY
On June 3, 2019 appellant, then 45-year-old deportation officer, filed a traumatic injury
claim (Form CA-1) alleging that on May 20, 2019 he injured his hand and wrist while in the
performance of duty. He explained that a subject was resisting arrest and a takedown technique
was applied to place him into handcuffs. As the subject was being restrained, appellant’s hand
and wrist landed under the subject’s upper torso. Appellant did not stop work.
OWCP received a May 28, 2019 billing statement for a May 22, 2019 x-ray examination
of appellant’s wrist.
In a development letter dated June 27, 2019, OWCP advised appellant that it required
additional factual and medical evidence to establish his claim. It attached a questionnaire,
requesting that he provide a detailed description of the employment incident believed to have
contributed to his alleged injury, including a description of the exact medical condition he was
claiming. OWCP also requested that appellant submit a narrative medical report from his
physician, which contained a detailed description of findings and diagnoses, explaining how the
reported incident caused or aggravated his medical condition. It afforded him 30 days to respond.
Appellant did not submit additional evidence.
By decision dated July 29, 2019, OWCP denied appellant’s traumatic injury claim, finding
that he had failed to submit medical evidence containing a medical diagnosis in connection with
the accepted employment incident. It concluded, therefore, that the requirements had not been met
to establish an injury as defined under FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,4 that an injury was sustained in the performance of duty, as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to

3

Supra note 1.

4
J.P., Docket No. 19-0129 (issued April 26, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).

2

the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment incident
at the time, place, and in the manner alleged. Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury.7
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a diagnosed
medical condition causally related to the accepted May 20, 2019 employment incident.
Appellant alleged that he sustained an injury to his hand and wrist when a detainee’s upper
torso landed on his wrist as he was performing a takedown technique. OWCP accepted that the
May 20, 2019 employment incident occurred as alleged. However, appellant did not submit
medical evidence which diagnosed a hand or wrist condition and which offered an opinion
regarding causal relationship. OWCP advised him in a development letter dated June 27, 2019
that further medical evidence was necessary to establish his claim. It also afforded appellant an
opportunity to submit a narrative medical report from his physician, which included a diagnosis
and an opinion regarding causal relationship.8 Appellant only submitted a May 28, 2019 billing
statement which is of no probative value on the issue of causal relationship. He has the burden of
proof to submit rationalized medical evidence establishing that a diagnosed medical condition was
causally related to the accepted employment incident.9 Accordingly, as appellant failed to submit
medical evidence identifying a medical condition in relation to the accepted May 20, 2019
employment incident, he has not met his burden of proof to establish his claim.10
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

R.R., Docket No. 19-0048 (issued April 25, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7
K.L., Docket No. 18-1029 (issued January 9, 2019); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee),
10.5(q) (traumatic injury and occupational disease defined, respectively).
8

See A.F., Docket No. 17-1374 (issued March 19, 2019).

9

See R.C., Docket No. 18-1639 (issued February 26, 2019).

10

See B.G., Docket No. 18-0784 (issued November 9, 2018).

3

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a diagnosed
medical condition causally related to the accepted May 20, 2019 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the July 29, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 4, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

4

